Case: 14-15248   Date Filed: 06/17/2016   Page: 1 of 2


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-15248
                     ________________________

                  D.C. Docket No. 1:12-cv-02572-AT

NATHAN E. OHUCHE,

                                                         Plaintiff - Appellant,


                                 versus


BANK OF AMERICA , N.A.,
BAC HOME LOANS SERVICING, LP,
f.k.a. Countrywide Home Loan Servicing LP,
FEDERAL NATIONAL MORTGAGE ASSOCIATION,
MCCALLA RAYMER LLC,

                                                      Defendants - Appellees,

MICHAEL ALLENGOOD,
Individually,

                                                                   Defendant.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                            (June 17, 2016)
                Case: 14-15248       Date Filed: 06/17/2016       Page: 2 of 2


Before HULL and ANDERSON, Circuit Judges, and MORENO, * District Judge.

PER CURIAM:

       After review of the record and the parties’ briefs, with the benefit of oral

argument, and for the reasons fully explored at oral argument, we find no

reversible error in (i) the district court’s October 22, 2014 order denying plaintiff

Ohuche’s motion for reconsideration (of the district court’s September 10, 2014

order dismissing certain claims, remanding certain state law claims to the Superior

Court of Fulton County, and denying Ohuche’s motion to amend his complaint),

and (ii) “all other orders and judgments of the [district] court.”

       As aptly stated by the district court, “after numerous attempts to amend his

Complaint and refine his theory of liability,” Ohuche appears to “have no other

valid claims, or at least no valid federal claims that are not time-barred.” Thus,

under these circumstances, Ohuche’s “remaining state law claims would be best

litigated in state court, where this case originated.”

       AFFIRMED.




       *
         Honorable Federico A. Moreno, United States District Judge for the Southern District of
Florida, sitting by designation.

                                               2